Title: To Benjamin Franklin from Arthur Lee, 1 November 1777
From: Lee, Arthur
To: Franklin, Benjamin


Challiot Novembr. 1st. 1777.
Mr. A. Lee presents his Compts. to Dr. Franklin and begs to have the Papers he mentiond to Dr. Franklin, namely Count Vergennes’s Letter, the last Memoire to him, the last Letter to the Committee, and the list of Stores shipt from Marsailles.
Mr. L. sends a Newspaper, which Mr. Izard borrowd and desird him to return.
 
Addressed: The Honble / Benjamin Franklin / a / Passi
Endorsed: Ar. Lee to BF. Nov. 1. 1777.
